Citation Nr: 1233373	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  10-09 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney at Law


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel







INTRODUCTION

The Veteran served on active duty from April 1963 to February 1967, to include service in Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The RO received additional evidence from the Veteran in December 2011 before the file was sent to the Board.  A supplemental statement of the case (SSOC) was not issued, but this is not necessary since the Board has decided to grant the benefit sought on appeal. 


FINDINGS OF FACT

1.  The Veteran is service connected for posttraumatic stress disorder, rated 70 percent disabling, tinnitus, rated 10 percent disabling, bilateral sensorineural hearing loss, rated 0 percent disabling, and right ankle degenerative joint disease (DJD) with right leg condition, rated 0 percent disabling; he has a combined 70 percent disability rating.

2.  The Veteran's service-connected disabilities preclude his ability to obtain substantial and gainful employment.


CONCLUSION OF LAW

1.  The criteria for TDIU have been met.  38 U.S.C.A. §  1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Assist and Notify

The Board is granting in full the benefits sought on appeal.  Accordingly, any error with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

TDIU

The Veteran contends he is unable to maintain substantial gainful employment due primarily to his PTSD.  

The Veteran is service connected for posttraumatic stress disorder, rated 70 percent disabling, tinnitus, rated 10 percent disabling, bilateral sensorineural hearing loss, rated 0 percent disabling, and right ankle degenerative joint disease (DJD) with right leg condition, rated 0 percent disabling; he has a combined 70 percent disability rating.  See 38 C.F.R. § 4.25.

The Veteran was a truck driver until December 2008, at which time he concedes that he had to quit his job due to a nonservice-connected low back disorder.  Indeed, his employer wrote a letter dated November 2010 further indicating the Veteran was no longer physically qualified for the job.  He was thereafter awarded Social Security Administration (SSA) disability benefits in March 2009 due to his low back disability and osteoarthritis.  

The Veteran claims, however, that since he has stopped working, his PTSD worsened in severity and would totally prevent him from working.  He indicates the only job he could tolerate was being a truck driver because he did not have to socially interact with anyone.  He can no longer do that job because of his physical disabilities, and he does not believe he could perform any other job because of his PTSD.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

The Veteran is rated 70 percent for his PTSD and, therefore, meets the schedular criteria for consideration of unemployability under 38 C.F.R. § 4.16(a).  The only remaining question in this case is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

In determining the Veteran's unemployability status, the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the above percentages for service-connected disabilities are met and in the judgment of the rating agency such service-connected disabilities render him unemployable.  38 C.F.R. § 4.16(a).  The Veteran's age and nonservice-connected disabilities cannot be taken into account in the process of evaluating his individual unemployability status.  See, e.g., Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995). 

The Veteran was afforded VA examinations as to all his disabilities in January 2010 and February 2011.  No examiner found the Veteran's right ankle disability, hearing loss or tinnitus to be barriers to employment.  Indeed, the Veteran conceded that none of these disabilities interfered with his truck driving job.

With regard to his PTSD, the 2010 examiner assigned the Veteran a GAF score of 40 for severe symptoms, whereas the 2011 examiner assigned a slightly higher GAF score of 48, but both examiners noted similar symptoms.  Both examiners noted the Veteran had been married six times, most recently since February 2004.  Although he gets along with his wife, it was noted that his retirement strained their marriage because of spending more time together.  Both examiners noted the Veteran's poor impulse control, loss of concentration, depressed mood, and significant social isolation.  

The 2010 VA examiner significantly noted the Veteran's concentration difficulties had worsened to the point where he can no longer drive.  It was reported the Veteran would become so distracted by intrusive memories or flashbacks that he would stop paying attention to the road.  While the examiner noted the Veteran quit his job as a truck driver because of spinal stenosis, the examiner further noted the Veteran cannot deal with people because of his PTSD and thus his current employment is "related to avoidance of others."  Curiously, the examiner still opined the Veteran does not suffer total and complete loss of occupational and social functioning.  

The February 2011 VA examiner significantly noted the Veteran's history of attempting to harm his wife in his sleep.  The examiner opined the Veteran's PTSD would impair his ability to perform many work responsibilities that involve social interaction.

The Veteran's VA psychiatrist wrote an opinion in November 2010 indicating the Veteran's PTSD and depression cause impairments requiring medication, counseling, and ongoing follow-up.  At that time, the November 2010 psychiatrist reported symptoms of suicide attempts and psychiatric hospitalizations due to anxiety, nightmares, social isolation, and intrusive thoughts/flashbacks.

Also significant, the Veteran in support of his claim submitted a vocational assessment dated December 2011.  The vocational consultant reviewed the Veteran's medical records and noted his nonservice-connected low back disability and his service-connected PTSD.  Overall, the vocational consultant found that in light of the Veteran's GAF scores consistently being in the 40s and his social isolation, the Veteran was "totally and permanently precluded from performing work at a substantial gainful level due to the severity of his service connected impairments."

In short, the evidence of record indicates the Veteran stopped working as a truck driver primarily because of a nonservice-connected low back disability.  However, the evidence of record also shows that the Veteran's PTSD would similarly preclude him from performing any type of work requiring social interaction.  The 2010 VA examiner, moreover, noted the Veteran is currently unable to drive because his PTSD affects his concentration.  Thus, it is likely that had the Veteran not injured his low back, he would have eventually quit his job as a truck driver because of solely service-connected (i.e. PTSD) symptoms.  Although the 2010 and 2011 examiners did not find the Veteran totally occupationally impaired, neither examiner proffered an opinion as to what kind of job the Veteran would be suited for despite his PTSD.  Indeed, the December 2011 vocational consultant found no such employment.

Based on the evidence described above, the Board concludes the Veteran is currently unemployable due to service-connected disabilities.  Thus, a total disability rating for compensation purposes based on individual unemployability is warranted.


ORDER

Entitlement to a total disability rating based on individual unemployability (TDIU) is granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


